Exhibit 99.1 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 5, 2012 YOU ARE HEREBY NOTIFIED that the Annual General Meeting (the “Meeting”) of shareholders (the “Shareholders”) of Asia Pacific Wire & Cable Corporation Limited (the “Company”) will be held at the principal executive offices of the Company, located at No. 132 Min-Sheng East Road, Room B, 7th Fl., Section 3, Taipei, 105 Taiwan, ROC, on October 5, 2012 at 9:00 p.m. (Taipei time) / 9:00 a.m. (New York time) for the following purposes: 1.To elect a Chairman, if necessary; 2.To read Notice convening the meeting; 3.To approve the written record of the last Annual General Meeting of Shareholders of the Company held on October 7, 2011; 4.To approve the minimum number of directorships at two (2) and the maximum number of directors at ten (10) and to reserve one (1) such directorship as a casual vacancy; 5.To elect up to nine (9) directors, each to hold office, subject to the provisions of the Bye-Laws, as amended, until re-elected or their successors are appointed at the next Annual General Meeting or any special general meeting of the Shareholders or, upon their resignation, removal or their office otherwise becoming vacant, their successors are appointed by the remaining directors to fill a casual vacancy as provided in said Bye-laws; 6.To approve the compensation to be paid to the directors; 7.To present before the meeting audited financial statements for the fiscal year ended December 31, 2011. 8.To approve the appointment of Ernst &Young as the independent auditors of the Company for the 2012 fiscal year, and to authorize the Board of Directors of the Company acting through its Audit Committee to determine the remuneration of the independent auditors for the 2012 fiscal year; and 9.To consider such other matters as may be appropriately brought before the Shareholders. In addition, during the Meeting, there will be a report by management on certain unaudited financial results of the Company for the first six months of 2012. Shareholders of record as of the close of business on August 20, 2012 (the “Record Date”) are entitled to notice of and to vote, in person or by a duly-executed and timely-delivered proxy, at the Meeting or any adjournments or postponements thereof. Enclosed is a proxy statement that contains more information about these matters and the Meeting and a proxy card for registering votes. Shareholders are encouraged to attend the Meeting. Shareholders not able to attend the Meeting in person are invited to participate by conference telephone by dialing into the Meeting on one of the following numbers: U.S./Canada callers: 1-888-389-5987 Callers from outside the U.S./Canada: 1-719-325-2165 Upon calling into the Meeting, the conference call operator will request your name and the number of shares of the Company that you own. Thereafter, you will be joined to the Meeting along with other shareholder participants. BY ORDER of the Directors /s/ Appleby Services (Bermuda) Ltd. Bermuda Resident Assistant Secretary Dated: September 7, 2012 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED Canon’s Court 22 Victoria Street Hamilton Hm Ex Bermuda PROXY STATEMENT FOR ANNUAL GENERAL MEETING OF SHAREHOLDERS to be held on October 5, 2012 This Proxy Statement is furnished to shareholders (“Shareholders”) of Asia Pacific Wire & Cable Corporation Limited, a Bermuda company (the “Company”), in connection with the solicitation of proxies in the form enclosed herewith for use at the Annual General Meeting of Shareholders of the Company (the “Meeting”) to be held at the principal executive offices of the Company, located at No. 132 Min-Sheng East Road, Room B, 7th Fl., Section 3, Taipei, 105 Taiwan, ROC, on October 5, 2012 at 9:00 p.m. (Taipei time) / 9:00 a.m. (New York time) for the purposes set forth in the Notice of Meeting and described herein. Holders of record of Common Shares of the Company (the “Common Shares”) as of the close of business on August 20, 2012 (the “Record Date”), are entitled to receive notice of, and to vote at, the Meeting. The outstanding Common Shares constitute the only class of securities entitled to vote at the Meeting, and each Common Share entitles the holder thereof to one vote. At the close of business on the Record Date, there were 13,830,769 Common Shares issued and outstanding. Common Shares may be voted if the Shareholder is present in person or represented by proxy. At least two Shareholders holding a majority of the shares outstanding and entitled to vote as of such date must be present in person or represented by proxy for a quorum to exist at the Meeting. If a quorum is not present, the Meeting may be dissolved or adjourned from time to time until a quorum is present. Common Shares represented by proxies in the form enclosed, if such proxies are properly executed and returned and not revoked, will be voted as specified. For purposes of determining the number of votes cast with respect to (i) the approval of the prior meeting minutes, (ii) the approval of the total number of directors and the reservation of a casual vacancy, (iii) the approval of compensation of the members of the Board of Directors and (iv) the appointment of Ernst & Young as the Company’s independent auditors and authorization of the Board of Directors of the Company acting through its Audit Committee to determine the remuneration of the independent auditors, only those votes cast “for” or “against” shall be included. For the purpose of determining the number of votes cast with respect to the election of members of the Board of Directors, only votes cast “for” shall be included. To be voted, other than in the case of a vote in person at the meeting, proxies must be timely delivered to the principal solicitation agent of the Company, Broadridge Financial Solutions, Inc., or as directed on the enclosed proxy card. In order to be considered timely delivered, proxies must be received by the Company’s solicitation agent not later than 5:00 p.m.(New York time) on October 3, 2012. Any Shareholder wishing to vote in person at the Meeting must establish his or her identity and entitlement to vote the number of Common Shares the Shareholder wishes to vote, to the satisfaction of the Inspectors of Election appointed for the Meeting, prior to any vote of that Shareholder being counted with regard to the proposals to be voted upon at the Meeting. This Proxy Statement and the enclosed proxy were mailed to Shareholders on or about September 7
